COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Garrison Christopher McCoy v. The State of Texas

Appellate case number:     01-13-00824-CR

Trial court case number: 1397913

Trial court:               230th District Court of Harris County

       The Clerk of the Court has examined the clerk’s record and has found that it does not
comport with the Texas Rules of Appellate Procedure in that the clerk’s record does not include
a copy of the trial court’s certification of appellant’s right of appeal. See TEX. R. APP. P. 25.2(d),
34.5(a)(12), 37.1. This order constitutes notice to all parties of the defective certification. See
TEX. R. APP. P. 37.1.

         Accordingly, we abate the appeal and remand the cause to the trial court for further
proceedings. The trial court shall immediately sign a certification of appellant’s right to appeal.
See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1. Because appellant has filed his
notice of appeal and brief, it is not necessary that defendant or his counsel sign the certification
or that the trial court conduct a hearing.

        The trial court clerk is directed to file a supplemental clerk’s record containing a
certification of appellant’s right to appeal with this Court no later than 20 days from the date of
this order. See TEX. R. APP. P. 34.5(c)(2).
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record is filed with the Clerk of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: April 22, 2014